DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
Regarding claim 36, the limitation “means for receiving a voltage to generate an electric field, the means for receiving a voltage being on the substrate,” is interpreted as a gate electrode.
Regarding claim 37, the limitation “means for generating a two-dimensional electron gas (2DEG) within the layer” is interpreted as a polarization layer.

Claim Objections
Claims 36 and 37 are objected to because of the following informalities:  “means for” appears to be intended as “a means for.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 30-35, 40 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 30, 40 and 45, the limitation “[the] transistor…further comprising a light-emitting diode (LED) is unclear as to how a transistor can comprise an LED. It is the understanding of that the invention is an integrated device comprising a transistor and an LED. 
Regarding claim 31, the limitations “a group III material,” (recited in lines 2 and 5) and “a group V material,” (recited in lines 2 and 5) are unclear as to if they require the same group III and group V material as those required by claim 1. 
Regarding claim 34, the limitation “the transistor further comprising: a second gate on the substrate, the second gate between the substrate and the first layer; a second n-type doped source and a second n-type doped drain on the first layer, the second n-type doped source and the second n-type doped drain to contact the 2DEG; a second LED structure on the polarization layer; a second source contact on the second n-type doped source; a second drain contact on the second n-type doped drain; and a second LED anode contact on the second LED structure” is unclear as to how a transistor can comprise all of the listed elements. It is the understanding of that the invention is an integrated device comprising two transistors and two LEDs.
Regarding claim 34, the limitation “a second n-type doped source and a second n-type doped drain on the first layer, the second n-type doped source and the second n-type doped drain to contact the 2DEG” is unclear as to how the second source and drain (of the second transistor) can contact the 2DEG of the first transistor.
Note the dependent claims necessarily inherit the indefiniteness of the claims on which they depend.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 26-27 and 36-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Machuca et al. (US 2016/0380154; herein “Machuca”).
Regarding claim 26, Machuca teaches in Fig. 5 and related text a transistor, comprising:
a substrate (302);
a gate (316, see [0039]) on the substrate; and
a layer (306) comprising a group III material and a group V material (see [0027]), the layer on the substrate and the gate, the gate positioned between the substrate and the layer.
Regarding claim 27, Machuca further discloses wherein the layer (306) is a first layer, the transistor further comprising a polarization layer (312) on the first layer, the polarization layer to generate a two- dimensional electron gas (2DEG) within the first layer (see [0036]).
Regarding claims 36-37, Machuca discloses the invention in substantially the same manner as applied to claims 26-27 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 28-29 and 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machuca as applied to claims 27 and 37 above, and further in view of Suzuki et al. (US 2016/0172473; herein “Suzuki”).
Regarding claims 28 and 38, Machuca does not disclose an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG.
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising an n-type doped source and an n-type doped drain (205a/206a, see [0071]) on the first layer (203, see [0050]), the n-type doped source and the n-type doped drain to contact the 2DEG (203e, see [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Machuca by having an n-type doped source and an n-type 
Regarding claims 29 and 39, Machuca does not disclose a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain.
In the same field of endeavor, Suzuki teaches in Fig. 3 and related text a transistor comprising a first regrowth layer (207a, see [0090]) on the polarization layer (204, see [0050]), the n-type doped source, and the n-type doped drain (205a/206a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Machuca by having a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain, as taught by Suzuki, in order to protect the semiconductor structure and provide good adhesion (see Suzuki [0090] at least).
Claim 30-33 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machuca in view of Suzuki, as applied to claims 29 and 39 above, and further in view of Goshonoo et al. (US 2009/0072267; herein “Goshonoo”).
Regarding claims 30 and 40, Machuca does not disclose further comprising a light-emitting diode (LED) structure on the polarization layer.
In the same field of endeavor, Goshonoo teaches in Fig. 4 and related text a transistor (see [0046]-[0047]) further comprising a light-emitting diode (LED) structure (121/122/123/128/129, see [0036]) on the polarization layer (112, see [0033]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Machuca by having a LED structure on the polarization layer in order to achieve a light emitting device not requiring an external driving circuit and having reduced size and cost (see Goshonoo [0012]). 
Regarding claim 31, the combined device shows the LED structure comprises:
a base (121) comprising a group III material and a group V material (see [0036]), the base on the polarization layer (112);
a quantum well (122, see [0036]) on the base; and
a p-type doped cap (123) comprising a group III material and a group V material (see [0036]), the p-type doped cap on the quantum well (122).
Regarding claim 32, the combined device shows a second regrowth layer (Suzuki: 207b, see [0090]) on the n-type doped source, the n-type doped drain (205a/206a), the first regrowth layer (207a), and the LED structure (taught by the combination of the passivation layer deposited over the whole device and including first and second regrowth layers, as shown by Suzuki, and the device including the LED structure, as shown by Goshonoo). 
Regarding claim 33, the combined device shows 
a source contact (Suzuki: 205b, see [0050]) on the n-type doped source (205a);
a drain contact (Suzuki: 206b, see [0050]) on the n-type doped drain (206a); and
an LED anode contact (Goshonoo: 129, see [0045]) on the LED structure.
Claims 34-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machuca in view of Suzuki and Goshonoo, as applied to claim 33 above, and further in view of Nagasato et al. (US 2017/0154885; herein “Nagasato”).
Regarding claims 34-35, Machuca as modified by Suzuki and Goshonoo shows wherein the gate is a first gate, the n-type doped source is a first n-type doped source, the n-type doped drain is a first n-type doped drain, the LED structure is a first LED structure, the source contact is a first source contact, the drain contact is a first drain contact, and the LED anode contact is a first LED anode contact, 
but does not explicitly disclose 
the transistor further comprising:

a second n-type doped source and a second n-type doped drain on the first layer, the second n-type doped source and the second n-type doped drain to contact the 2DEG;
a second LED structure on the polarization layer;
a second source contact on the second n-type doped source;
a second drain contact on the second n-type doped drain; and
a second LED anode contact on the second LED structure;
further comprising an isolation structure on the first layer, the isolation structure to block the 2DEG between the first n-type doped drain and the second n-type doped source.
In the same field of endeavor, Nagasato teaches in Fig. 1 and related text a semiconductor device comprising an array of transistors (50a, 50b, and 50c, see [0028]), and further comprising an isolation structure (24, see [0030]) on the first layer (6, see [0029]), the isolation structure to block the 2DEG between the first n-type doped drain and the second n-type doped source (2DEG formed at interface of 6 and 8, see [0019] and [0034], thus 24 blocks 2DEG between drain 22a and source 14b, see [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Machuca by having an array of transistors and an isolation structure on the first layer, the isolation structure to block the 2DEG between the first n-type doped drain and the second n-type doped source, as taught by Nagasato, in order to provide a monolithic integrated device with regions capable of being independently controlled (see Nagasato [0006] at least), .
Claims 41-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machuca in view of Then et al. (US 2016/0365435; herein “Then”).
Regarding claims 41-42, Machuca discloses the invention in substantially the same manner as applied to claims 26-27 above except a system comprising communication chip.
In the same field of endeavor, Then teaches in Fig. 7 and related text a system comprising communication chip (1106, see [0059]) and a transistor (e.g. HEMTs in processor 1104, see [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Machuca by having a system comprising communication chip and the transistor, as taught by Then, in order to achieve a computing device which is capable of wireless communication (see Then [0058]-[0060]).
Claims 43-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machuca in view of Then, as applied to claim 42 above, and further in view of Suzuki.
Regarding claim 43, Machuca does not disclose an n-type doped source and an n-type doped drain on the first layer, the n-type doped source and the n-type doped drain to contact the 2DEG.
In the same field of endeavor, Suzuki teaches the remaining limitations in the same manner and for the same reasons as applied to claims 28 and 38 above. 
Regarding claim 44, Machuca does not disclose the transistor further comprising a first regrowth layer on the polarization layer, the n-type doped source, and the n-type doped drain.
In the same field of endeavor, Suzuki teaches the remaining limitations in the same manner and for the same reasons as applied to claims 29 and 39 above. 
Claims 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Machuca in view of Then and Suzuki, as applied to claim 44 above, and further in view of Goshonoo.
Regarding claim 45, Machuca does not disclose comprising a light-emitting diode (LED) structure on the polarization layer. 
In the same field of endeavor, Goshonoo teaches the remaining limitations in the same manner and for the same reasons as applied to claims 30 and 40 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al. (US 2016/0190384) is cited for showing an integrated device of a III-V type transistor and an LED (see e.g. Fig. 5 and related text).
Li et al. (US 2020/0388722) is cited for showing an integrated device of a III-V type transistor and an LED (see Fig. 15 and related text).
Odnoblyudov et al. (US 2017/0170232) is cited for showing an integrated device of a III-V type transistor and an LED (see Fig. 5 and related text).
Chen et al. (US 8,076,699) is cited for showing an integrated device of a III-V type transistor and an LED (see e.g. Fig. 16b and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/14/2022